Citation Nr: 1116430	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic adjustment disorder.  


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Appellant was a member of the Army National Guard and was on active duty for training from July 13, 2004, to October 26, 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2010, the Appellant failed to appear at a hearing before the Board, which had been scheduled at his request.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704.

In November 2010, the Board promulgated a decision with regard to claims of service connection for posttraumatic stress disorder and a left ankle disability.  The Board also remanded the case to the RO for additional development on a claim of service connection for adjustment disorder.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A chronic adjustment disorder since active duty for training or currently has not been shown.  


CONCLUSION OF LAW

A chronic adjustment disorder is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24) 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in July 2005.  The Appellant was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Appellant was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.

As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the provisions for the effective date of a claim and for the degree of disability assignable).

To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable was not provided, except in a December 2010 supplemental statement of the case, the VCAA notice was deficient, but as the claim is denied no effective date or disability rating is assignable by operation of law.  Therefore, the limited content error in the VCAA notice as to the downstream elements of a claim of service connection does not affect the essential fairness of the adjudication of the claim and the omission of content is nonprejudicial.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Appellant was afforded the opportunity of a personal hearing before a Veterans Law Judge in August 2010, as he had requested, but he did not appear and has not offered any reasons for his non-appearance.  The RO has obtained the service treatment records.  The Appellant has not identified any additionally available evidence for consideration, such as VA or private medical records.  Indeed, the RO indicated in a July 2010 supplemental statement of the case that there were no progress or treatment notes shown in the VA healthcare electronic data system.  




The Appellant was scheduled for VA psychiatric examinations in March 2008 and in February 2009, but he did not appear for either examination.   Documentation in the record indicates that the Appellant may not have received proper notification of the 2008 examination, but that he did not show for the 2009 examination even after the doctor and the scheduler had spoken to him about making the appointment.  The Appellant has not responded or explained in any way the reason for his failure to report to the examination.  The duty to assist a claimant is not a one-way street, and in this case the Appellant has failed to cooperate to the full extent in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

The term "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).




A member of the National Guard only serves in the federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility for VA benefits, a claimant as a member of a state Army National Guard must have been ordered into Federal service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24) and 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  







Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Appellant does not argue and the record does not show that the claimed disability is the result of participation in combat, so the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Appellant.  38 U.S.C.A. § 5107(b).





Facts

The Appellant as a member of the Army National Guard entered active duty for training on July 13, 2004.  The service treatment records show that in September 2004, after about nine weeks, seven of which were in basic training, the Appellant was hospitalized for safety concerns after he ingested 60 tablets of nonprescription pain medication.  The Appellant denied that the incident was a suicide attempt and instead indicated that it was an attempt to get help.  He stated that he had difficulty keeping up with the physical training, which led to harassment from his drill sergeant and other trainees, which made him feel depressed, worthless, hopeless, and helpless.  The diagnosis was adjustment disorder with mixed disturbance, emotions, and conduct.  It was remarked that the Appellant had been unable to tolerate the high stress environment of basic training, especially with the added difficulty of falling behind in physical training and having his peers taunt him.  
It was noted that the Appellant did not possess the coping ability to succeed in that type of environment.  It was found that it was very unlikely that he could ever become a productive member of the military and that for the good of the Appellant and the Army, he was recommended for separation.  No psychotropic medications were indicated at that time.  

The Appellant was subsequently administratively separated from the National Guard on account of his entry level performance and conduct, ending October 26, 2004.

After service, private medical records dated in October 2004 from the Appellant reference that he was recently discharged from the Army secondary to a "nervous breakdown."   There were no post-service records, VA or private, in the file to show clinical findings, diagnosis, or treatment of a psychiatric disorder.  

In a statement submitted in connection with his February 2005 claim for compensation benefits, the Appellant stated that he was subjected to ridicule and badgering by his drill sergeant and other recruits, which led him to the attempted suicide while on active duty for training.

In March 2008 and in February 2009, the Appellant failed to report for VA examinations to evaluate his mental health.  Although the Appellant may not have been properly notified of the 2008 examination, it was recorded that a doctor and an examination scheduler had both spoken with the Appellant about the 2009 appointment.  According to the RO requests for a medical opinion, the examiner was to address whether or not the Appellant had a current mental condition related to the diagnosis of adjustment disorder made in service.  

Analysis


For the purpose of the following analysis, adjustment disorder with symptoms lasting less than 6 months is acute.  Adjustment disorder with symptoms that persist for more than 6 months or longer is chronic in response to a chronic stressor or to a stressor that has enduring consequences.  Diagnostic Criteria from DSM-IV (Quick Reference), 273-274, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), American Psychiatric Association (referred to hereafter as DSM-IV).   DSM-IV is cited as authority in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.125 (diagnosis of mental disorders).  

On the basis of the service treatment records, the Appellant was diagnosed with adjustment disorder based on hospital admission in September 2004, after completion of about nine weeks of training, seven of which were in basic training.  He was administratively discharged from service on October 26, 2004, with less than four months of active duty for training.  As the Appellant's total time on active duty for training was less than six months, the service treatment records do not support a finding that the adjustment disorder was chronic.  By definition, adjustment disorder with symptoms lasting less than 6 months is acute.  DSM-IV.  





As there was insufficient time in service to establish chronicity, chronicity in service is not adequately supported by the service treatment records.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be established either by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The only evidence of the presence of adjustment disorder after service consists of the Appellant's assertion that he has a psychiatric disorder, which he alleged was posttraumatic stress disorder.  [The claim of service connection for posttraumatic stress disorder was previously denied by the Board in November 2010.]

The Appellant is competent to describe psychiatric symptoms, which are within the realm of personal knowledge, that is, that which are perceived through the senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

Lay testimony is competent only so long as it is within the knowledge and personal observations of the witness or is a condition under case law that has been found to be capable of lay observation.  








Although the Appellant is competent to describe symptoms, adjustment disorder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, the Appellant as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The presence or diagnosis of a chronic adjustment disorder cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, therefore a chronic adjustment disorder is not a simple medical condition that the Appellant is competent to identify.  And no factual foundation has been made to establish that the Appellant is qualified through specialized education, training, or experience to offer a medical diagnosis of chronic adjustment disorder.  Therefore, his assertion that he has a mental disorder is excluded as evidence, that is, the assertion is not to be considered as competent evidence of the presence or diagnosis of chronic adjustment disorder since service.  

And while the Appellant is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms which support a later diagnosis by a medical professional, there is no such evidence from any health-care provider since service.  




To extent the Appellant relates his claimed disability to service, as the Appellant is not competent to assert that he has a chronic adjustment disorder and as a chronic adjustment disorder is not a simple medical condition, any inference, that is, opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his claimed disability is related to service.

Where, as here, there is a question of a diagnosis, which is not capable of lay observation by caselaw, and the claimed disability is not a simple medication condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

Unfortunately, the Appellant failed to report for VA examinations in 2008 and in 2009, which were scheduled to address the matter of his current mental condition and whether it had any relationship to his in-service diagnosis of adjustment disorder.  Therefore in the absence of competent medical evidence of a chronic adjustment disorder since service or currently, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  













Considering the lay and medical evidence, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic adjustment disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


